Citation Nr: 0501335	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, status post fusion, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from December 1972 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for an increased 
evaluation for right ankle arthritis.  The RO continued a 
previously assigned 20 percent evaluation for a right ankle 
disability.  The veteran disagrees with this assigned rating.

The above referenced issue was before the Board in February 
2004, at which time the case was remanded for further 
development.


FINDINGS OF FACT

1.  The veteran's right ankle arthritis, status post fusion 
is manifested by dorsiflexion of 0 to 5 degrees, but is not 
limited by pain, fatigue, weakness, or lack of endurance.

2.  The scars on the veteran's right ankle do not demonstrate 
tenderness or pain.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for traumatic 
arthritis of the right ankle, status post fusion, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.114, Diagnostic 
Codes 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

VA letters issued in August 2001 and May 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

A January 2001 VA medical report reveals that the veteran, 
who had a diagnosis of subtalar arthritis of the right ankle, 
presented for consultation for a total ankle arthroplasty.

A February 2001 clinical record indicates that the veteran 
was admitted to the hospital to undergo a right ankle 
arthrodesis (fusion).  The examiner reported that the 
veteran's ankle showed severe stiffness, arthrosis of the 
ankle, and crepitus on movement.  The veteran could 
reportedly dorsiflex about zero degrees and plantar flex to 
about 10 degrees with significant medial and lateral pain.

In April 2001, a VA physician reported that the veteran had 
well-healed surgical scars, medially and laterally.  He also 
noted that the veteran had good alignment of his ankle with 
solid arthrodesis.  X-rays taken of the veteran's right ankle 
revealed that there was excellent alignment of the ankle 
fusion and that the ankle appeared to be fusing without 
difficulty.

In June 2001, the veteran submitted to a VA orthopedic 
compensation and pension examination.  The examiner reported 
that the veteran did not have any motion of his ankle joint 
and that his ankle was fused in a neutral position.  He 
further reported that the veteran had an altered antalgic 
gait and that the altered gait was altered due to the fact 
that the veteran's ankle did not flex.  The examiner also 
indicated that x-rays showed a healed ankle fusion, but that 
the veteran had persistent pain and limitation.

VA medical records dated in July 2001 reveal that the veteran 
had well healed surgical scars both medially and laterally 
and that there did not appear to be any motion of the ankle 
joint.  The examiner further indicated that there was 
significant tenderness on the anterior aspect of the 
veteran's ankle and significant pain with any eversion, 
inversion, plantar or dorsiflexion of the ankle.

The veteran was again afforded a VA orthopedic compensation 
and pension examination in June 2004.  On physical 
examination, the veteran had less than 5 degrees of motion 
between his plantar and dorsal flexion range of motions.  The 
examiner further reported that the veteran did not have any 
medial or lateral instability or range of motion, that he did 
not have any rotation on range of motion, and that he was 
tender diffusely throughout the ankle.  It was also noted 
that the veteran had well healed, not fixed or raised scars 
that did not cause him problems, embarrassment, or 
difficulties whatsoever.  The examiner also commented that 
the veteran walked with a significant limp, was unable to do 
any type of strenuous activity, and was only able to work 
part-time in the postal office.  Further, it was noted that 
the veteran's range of motion was not limited due to pain, 
fatigue, weakness, or lack of endurance.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 20 percent evaluation is assigned for marked limitation of 
motion of the ankle.  Diagnostic Code 5271 (2004).

A 30 percent rating is assignable for ankylosis of the ankle 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent 
rating may be assigned for ankylosis in plantar flexion, less 
than 30 degrees.  Diagnostic Code 5270 (2004).

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002. 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Under the old regulations, 38 C.F.R. § 4.118, Diagnostic Code 
7804 (as in effect prior to August 30, 2002), provides a 10 
percent a rating where scars are superficial and tender and 
painful on objective demonstration.

Under the revised regulations, 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as in effect from August 30, 2002), scars, 
superficial, painful on examination warrant a 10 percent 
rating.  A note to this code defines a superficial scar as 
one that is not associated with underlying soft tissue 
damage. 

Under both the old and revised regulations, 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as in effect prior to, and 
from, August 30, 2002), other scars may be rated on 
limitation of function of the part affected.  

Analysis

The veteran asserts that an increased evaluation is warranted 
for his right ankle disability.  In this regard, under the 
criteria set forth under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, the maximum rating for limited motion of the ankle is 
20 percent, and such is assigned when there is marked limited 
motion.  The Board notes that the RO has already assigned 
this maximum rating to the veteran's service-connected 
disability.  

The Board has considered the applicability of rating the 
right ankle disability under another appropriate diagnostic 
code and finds that a higher evaluation is warranted under 
Diagnostic Code 5270, for ankylosis of the ankle.  In this 
regard, under this Diagnostic Code a 30 percent evaluation is 
warranted when the ankle is in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  Here, the record reflects that in February 
2001 the veteran underwent an ankle fusion, which according 
to February 2001 and June 2004 VA examination reports, left 
the veteran able to dorsiflex to zero degrees and plantar 
flex to less than 5 degrees.  As such, the Board finds that, 
with resolution of doubt in the veteran's favor, the evidence 
supports a finding that the veteran's right ankle is 
currently essentially ankylosed in dorsiflexion of 10 
degrees.  Such symptomology reflects a 30 percent evaluation 
under Diagnostic Code 5270.

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 30 percent at this 
time as it does not more nearly approximate the criteria 
required under Diagnostic Code 5270 for the next higher 
evaluation.  The Board notes the examiner from the June 2004 
examination indicated that the veteran's range of motion was 
not limited due to pain, weakness, fatigue, or lack of 
endurance.  Thus, under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to ankylosis in plantar flexion more 
than 40 degrees, dorsiflexion more than 10 degrees, or 
abduction, adduction, inversion, or eversion deformity, so as 
to warrant the next higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

In this case, the Board also finds that the record 
establishes that the veteran has surgical scars on his right 
ankle as a result of his February 2001 ankle fusion.  
However, the medical evidence fails to demonstrate that such 
scars are painful or tender.  Significantly, the examiner 
from the June 2004 VA examination reported that the scars did 
not cause the veteran any problems or difficulties.  As such, 
under the criteria set forth under both the old and revised 
versions of 38 C.F.R. § 4.118, DC 7804, the veteran's right 
ankle scars correspond to a noncompensable evaluation.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

ORDER

Entitlement to an increased 30 percent evaluation for 
traumatic arthritis of the right ankle, status post fusion, 
is granted, subject to the legal criteria governing the 
payment of monetary benefits.




____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


